ALLOWANCE
Election/Restrictions
The restriction requirement between Species II-IV, as set forth in the Office action mailed on 12/06/2011, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 3, directed to Species II is no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Amendment to the Specification
The Amendment to the Specification filed on 03/18/2022 has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Theodore Olds on 04/18/2022.
Amend claims as follows:
1. 	(Currently Amended) A gas turbine engine comprising: 
a plurality of rotating components housed within a compressor section and a turbine section; 
a first tap connected to said compressor section and configured to deliver air at a first pressure; 
a heat exchanger connected downstream of said first tap; 
 radially outward of  defining a flowpath therebetween and wherein the non-rotating surface faces the rotating surface, wherein the flowpath is connected downstream of said heat exchanger and is configured to deliver air to at least one of said plurality of rotating components, wherein at least a portion of said non-rotating surface and said rotating surface comprising a base metal; 
an insulation material disposed on a surface along the flowpath; 
wherein said insulation material being provided outwardly of said base metal on at least a portion of both said rotating surface and said non-rotating surface; 
wherein there is a combustor radially outward of said non-rotating surface, and a chamber intermediate said combustor and said non-rotating surface connected to receive compressed air downstream of a downstream most location in said compressor section; 
wherein said insulation material on said rotating surface is a coating; 
wherein said rotating surface is an outer surface of a shaft connecting a high pressure turbine rotor in said turbine section to a high pressure compressor rotor in said compressor section; and
wherein said insulation material on said non-rotating surface.
	.Allowable Subject Matter
Claims 1-5, 10-12, 16 and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741